Exhibit 10.3

 

[g72891kii001.jpg]

 

March 4, 2008

 

David M. Malcolm

460 Long Ridge Road

Bedford, NY 10506

 

Dear Mr. Malcolm:

 

We are pleased to confirm our offer to continue your employment with Cowen
Group, Inc. (“Cowen” or the “Company”) based upon the terms and conditions set
forth below, effective as of the date hereof (the “Effective Date”).  We look
forward to continuing a mutually beneficial professional relationship.  As more
fully set forth below, this agreement (the “Agreement”) shall supersede any and
all prior employment agreements and letters concerning your employment with
Cowen.

 


1.             TERM.

 


A.             THIS LETTER PROVIDES THE DETAILS OF THE TERMS OF YOUR EMPLOYMENT
FROM THE EFFECTIVE DATE THROUGH DECEMBER 31, 2010, SUBJECT TO PARAGRAPH
1(B) BELOW (THE “TERM”), AND CERTAIN OTHER TERMS AND CONDITIONS OF, AND THAT
CONTINUE THROUGH, YOUR EMPLOYMENT WITH THE COMPANY UNLESS RESTRICTED TO THE TERM
OR AS OTHERWISE SPECIFIED.

 


B.             IN THE EVENT THIS AGREEMENT IS NOT OTHERWISE RENEWED PRIOR TO
DECEMBER 31, 2010, IT SHALL AUTOMATICALLY RENEW ON AN ANNUAL BASIS ON JANUARY 1
OF EACH SUCCESSIVE YEAR, ON SUCH TERMS AND CONDITIONS AS MAY BE AGREED TO
BETWEEN YOU AND THE THEN CURRENT CHAIRMAN OF THE BOARD OF THE COMPANY.  NOTICE
OF INTENT NOT TO RENEW THE TERM MUST BE PROVIDED BY EITHER PARTY TO THIS
AGREEMENT IN WRITING AT LEAST NINETY (90) DAYS PRIOR TO THE RELEVANT JANUARY 1. 
DELIVERY OF A NOTICE OF INTENT NOT TO RENEW, IF BY THE COMPANY, SHALL BE MADE BY
THE OFFICE OF THE GENERAL COUNSEL, UPON THE DIRECTION OF THE BOARD OF DIRECTORS.
HOWEVER, THIS LETTER IS NOT A GUARANTEE OF EMPLOYMENT FOR ANY TERM OR DURATION,
SINCE YOUR EMPLOYMENT WILL BE “AT WILL,” AS DEFINED UNDER NEW YORK LAW.

 


2.             POSITION.  YOU SHALL BE EMPLOYED AS THE CHIEF EXECUTIVE OFFICER
AND PRESIDENT OF THE COMPANY, AND AS THE CHAIRMAN, CHIEF EXECUTIVE OFFICER AND
PRESIDENT OF COWEN AND COMPANY, LLC. YOU SHALL ALSO BE APPOINTED, PROMPTLY
FOLLOWING THE EFFECTIVE DATE, TO SERVE AS A MEMBER OF THE BOARD OF DIRECTORS OF
THE COMPANY.  YOUR GOALS, RESPONSIBILITIES, DUTIES AND/OR AUTHORITY MAY BE
REVIEWED AND MODIFIED FROM TIME TO TIME BY THE


 

--------------------------------------------------------------------------------


 


BOARD OF DIRECTORS OF THE COMPANY.  YOU SHALL CONTINUE TO BE SUBJECT TO, AND
MUST COMPLY WITH, ALL POLICIES AND PROCEDURES APPLICABLE TO COWEN EMPLOYEES, AS
NOW EXISTING OR AS MAY BE MODIFIED OR SUPPLEMENTED BY COWEN IN ITS SOLE
DISCRETION.


 


3.             COMPENSATION AND BENEFITS.


 


A.             BASE SALARY.  YOU WILL BE PAID A BASE SALARY AT THE RATE OF TWO
HUNDRED FIFTY THOUSAND DOLLARS ($250,000) PER ANNUM, LESS APPLICABLE TAX AND
PAYROLL DEDUCTIONS, PAYABLE IN ACCORDANCE WITH COWEN’S PREVAILING PAYROLL
PRACTICES (“BASE SALARY”).  ANY OBLIGATION TO PAY YOUR BASE SALARY WILL CEASE
UPON THE TERMINATION OF YOUR EMPLOYMENT.


 


B.             ANNUAL BONUS. FOR EACH SUCH CALENDAR YEAR IN WHICH YOU ARE
EMPLOYED BY COWEN, YOU SHALL BE ENTITLED TO EARN AN ANNUAL PERFORMANCE-BASED
BONUS PURSUANT TO A COMPANY BONUS PLAN AS DETERMINED BY THE COMPENSATION
COMMITTEE OF THE BOARD OF DIRECTORS OF COWEN. THE TOTAL ANNUAL BONUS THAT MAY BE
EARNED BY YOU FOR ANY YEAR DURING THE TERM IS REFERRED TO HEREIN AS THE “ANNUAL
BONUS.” YOUR ANNUAL BONUSES FOR THE 2008 THROUGH 2010 CALENDAR YEARS, AND FOR
ANY YEARS THEREAFTER, MAY, AT THE DISCRETION OF THE BOARD OF DIRECTORS OF COWEN,
AND CONSISTENT WITH OTHER SENIOR EXECUTIVES OF COWEN, INCLUDE A CERTAIN
PERCENTAGE OF SHARES, RESTRICTED SHARES, OPTIONS, OR OTHER FORM OF EQUITY
OWNERSHIP AND/OR OTHER DEFERRED COMPENSATION.


 


                                                C.             CHRP INTEREST. 
FOLLOWING THE EFFECTIVE DATE, IN ADDITION TO ANY OTHER COMPENSATION YOU ARE
ENTITLED TO RECEIVE, THE COMPANY WILL CAUSE YOU TO BE ADMITTED AS A MEMBER OF
COWEN HEALTHCARE ROYALTY GP, LLC (“GP LLC”), SUCH THAT YOUR INTEREST IN GP LLC
EQUALS SIX AND ONE-QUARTER PERCENT (6.25%) AS OF SUCH DATE; PROVIDED, HOWEVER,
THAT YOUR INTEREST IN GP LLC WILL RELATE ONLY TO THE INITIAL COWEN HEALTHCARE
ROYALTY PARTNERS FUND (THE “HEALTHCARE FUND”).  SUCH MEMBERSHIP INTEREST IN GP
LLC IS REFERRED TO HEREIN AS THE “CHRP INTEREST.”  AT THE TIME YOU ARE ADMITTED
AS A MEMBER OF GP LLC, YOU SHALL PURCHASE YOUR INTEREST IN GP LLC FROM COWEN
CAPITAL PARTNERS II, LLC OR ITS SUCCESSOR ENTITY (“CCP II”) AT A PRICE EQUAL TO
THE AGGREGATE AMOUNT PAID BY CCP II AS OF THAT DATE RELATING TO THE INTEREST SO
PURCHASED.  THEREAFTER, YOU SHALL BE OBLIGATED TO MAKE ALL FUTURE PAYMENTS AND
CONTRIBUTIONS RELATING TO CAPITAL CALLS BY THE HEALTHCARE FUND AND SHALL BE
ENTITLED TO RECEIVE ALL FUTURE DISTRIBUTIONS.  YOU SHALL NOT BE ENTITLED TO ANY
AMOUNTS THAT ARE DISTRIBUTED PRIOR TO YOUR PURCHASE OF SUCH INTEREST.   THE CHRP
INTEREST SHALL VEST WITH REGARD TO FIFTY PERCENT (50%) ON JANUARY 1, 2009 AND
THE REMAINING FIFTY PERCENT (50%) ON JANUARY 1, 2010.


 


D.             BENEFITS.  WHILE EMPLOYED, YOU MAY CONTINUE TO PARTICIPATE IN AND
RECEIVE BENEFITS ON THE SAME BASIC TERMS AND CONDITIONS AS YOU HAVE BEEN
PARTICIPATING, IN ACCORDANCE WITH THE TERMS AND ELIGIBILITY REQUIREMENTS OF
COWEN’S BENEFIT PLANS, WHICH MAY BE MODIFIED, SUSPENDED OR TERMINATED BY COWEN
IN ITS SOLE DISCRETION.


 

 

2

--------------------------------------------------------------------------------


 


 


4.             TERMINATION OF EMPLOYMENT.


 

a.             By the Company Other than for Death, Disability or for Cause; By
You for Good Reason.  If your employment is terminated (i) by Cowen on or prior
to the expiration of the Term for any reason other than due to (x) your death or
Disability (as defined below) or (y) for Cause (as defined below) or (ii) by
your resignation/voluntary termination with Good Reason (as defined below), your
rights and interests in the CHRP Interest shall immediately vest. Further, in
the event that your Employment terminates during the Term, other than for death,
Disability, Cause, or your resignation/voluntary termination without Good
Reason, you shall be entitled to receive a lump sum cash payment equal to that
portion of your Base Salary and any other benefits or compensation earned but
unpaid as of the date of termination plus an amount (the “Severance Amount”)
equal to Three Million Dollars ($3,000,000), less applicable tax and payroll
deductions.  In addition, you shall be entitled to receive a lump sum cash
payment equal to the aggregate Post-Retirement Benefits, as defined herein in
Paragraph 4b.  In addition, any outstanding equity awards shall become fully
vested and exercisable and any restrictions thereon shall lapse, provided you
have not otherwise violated the terms of the award agreement pursuant to which
such equity awards were granted. Any outstanding stock options shall remain
exercisable for the remainder of the respective terms of such stock options
(taking into account any provisions of the equity incentive plan or option
agreements that cause them to expire or be replaced in connection with changes
in control or similar events). You will also be required to sign a Settlement
Agreement and Release of the Company in a form prepared by the Company, which
will include a general release of known and unknown claims, a return of Company
Property, nondisparagement and a requirement to cooperate regarding any future
litigation. Such compensation shall be paid to you within thirty (30) days of
the date of termination of your Employment, assuming you have signed the
severance agreement referred to in the prior sentence.

 

b.             Post-Retirement Benefits.  When, by reason of the expiration of
the Term, or by reason of your retirement (as that term is defined in the
Company’s 2007 Equity and Incentive Plan) at any time on or after the date that
annual bonuses are paid by Cowen in connection with the 2010 calendar year
compensation cycle, you cease to serve as the Chief Executive Officer and
President of the Company, and as the Chairman, Chief Executive Officer and
President of Cowen and Company, LLC, provided you are otherwise an employee in
good standing at that time, and continuing for a three (3) year period, Cowen
will employ you as a Senior Advisor.  In that capacity, you will be entitled to
receive an annual salary of Seven Hundred Fifty Thousand Dollars ($750,000). 
Your duties and responsibilities shall be limited and defined by mutual
agreement by you and the Board of the Directors of the Company; provided that
your time commitment to Cowen as a Senior Advisor shall not exceed twenty
percent (20%) of the average level of bona fide services performed by you on
behalf of Cowen during the thirty-six (36) month period immediately preceding
the commencement of your service as a Senior Advisor.  During your service as
Senior Advisor, you, your spouse and your eligible dependents shall continue to
receive health and medical benefits, to the extent such eligibility is
permissible under the health and medical benefit plans in place at the Company
at that time.  All such health and medical benefits shall be provided in
accordance with the terms

 

3

--------------------------------------------------------------------------------


 

and eligibility requirements of their respective plans, but in no event on terms
that are less favorable than those then existing and applied to Cowen Managing
Directors.  Upon ninety (90) days’ written notice, you may terminate your
service as a Senior Advisor. Your employment as a Senior Advisor may be
terminated for “Cause”, as that term is defined in Paragraph 4d herein,
following a  vote of the Board of Directors of the Company, excluding you. 
During your service as a Senior Advisor, you shall be subject to the applicable
policies and procedures of Cowen.

 


C.             DEATH OR DISABILITY.  YOUR EMPLOYMENT SHALL TERMINATE ON YOUR
DEATH.  IF YOU BECOME “DISABLED,” COWEN MAY TERMINATE YOUR EMPLOYMENT BY GIVING
YOU THIRTY (30) DAYS’ WRITTEN NOTICE OF ITS INTENTION TO DO SO UNLESS YOU RETURN
TO FULL-TIME PERFORMANCE OF YOUR DUTIES WITHIN SUCH THIRTY (30)-DAY PERIOD. 
“DISABLED” AND “DISABILITY,” AS USED HEREIN, SHALL MEAN YOUR INABILITY TO
PERFORM THE ESSENTIAL DUTIES AND RESPONSIBILITIES OF YOUR JOB WITH OR WITHOUT
REASONABLE ACCOMMODATION, FOR A CONTINUOUS PERIOD OF NINETY (90) DAYS OR MORE,
OR FOR ONE HUNDRED TWENTY (120) DAYS OR MORE IN A TWELVE (12)-MONTH PERIOD, DUE
TO A PHYSICAL OR MENTAL CONDITION.  DISPUTES ON THE ISSUES OF DISABILITY SHALL
BE DETERMINED BY AN IMPARTIAL, REPUTABLE PHYSICIAN AGREED UPON BY THE PARTIES OR
THEIR RESPECTIVE DOCTORS.  UPON TERMINATION UNDER THIS PARAGRAPH 4D, YOU OR YOUR
ESTATE SHALL BE ENTITLED TO RETAIN ALL RIGHTS AND INTEREST IN THE CHRP
INTEREST.  IN ADDITION, YOU OR YOUR ESTATE SHALL BE ENTITLED TO RECEIVE ONLY
THAT PORTION OF YOUR BASE SALARY EARNED, BUT UNPAID, AS OF THE DATE OF
TERMINATION.


 


D.             TERMINATION FOR CAUSE.  THE COMPANY MAY TERMINATE YOUR EMPLOYMENT
FOR CAUSE.  UPON TERMINATION OF EMPLOYMENT FOR CAUSE, YOU SHALL BE ENTITLED TO
RECEIVE ONLY THE BASE SALARY EARNED AND UNPAID AS OF THE DATE OF TERMINATION,
AND SHALL NOT BE ENTITLED TO ANY BONUS COMPENSATION FOR FISCAL YEARS ENDING
AFTER SUCH TERMINATION DATE. UPON TERMINATION UNDER THIS PARAGRAPH, YOU OR YOUR
ESTATE SHALL BE ENTITLED TO RETAIN ANY AMOUNTS DISTRIBUTED TO YOU IN CONNECTION
WITH YOUR RECEIPT OF THE CHRP INTEREST; PROVIDED, HOWEVER, THE ENTIRETY OF YOUR
MEMBERSHIP INTEREST IN GP LLC SHALL REVERT BACK TO CCP II AT COST, AND CCP II
SHALL PAY TO YOU THE SUM OF YOUR MEMBERSHIP INTEREST PAYMENTS (I.E., THE AMOUNT
YOU PAID TO CCP II FOR THE INTEREST) PLUS ANY AMOUNTS SUBSEQUENTLY PAID BY YOU
IN CONNECTION WITH CAPITAL CALLS, IF ANY. FOR PURPOSES OF THIS AGREEMENT,
“CAUSE” SHALL MEAN THE OCCURRENCE OF AN EVENT SET FORTH IN CLAUSES (I) THROUGH
(IV) BELOW AS DETERMINED BY THE BOARD OF DIRECTORS OF COWEN IN GOOD FAITH:


 


I.              YOUR CONVICTION OF ANY CRIME (WHETHER OR NOT RELATED TO YOUR
DUTIES AT COWEN), WITH THE EXCEPTION OF MINOR TRAFFIC OFFENSES;


 


II.             FRAUD, DISHONESTY, GROSS NEGLIGENCE OR SUBSTANTIAL MISCONDUCT IN
THE PERFORMANCE OF YOUR DUTIES AND RESPONSIBILITIES;


 


III.            YOUR VIOLATION OF OR FAILURE TO COMPLY WITH THE COMPANY’S
INTERNAL POLICIES OR THE RULES AND REGULATIONS OF ANY REGULATORY OR
SELF-REGULATORY ORGANIZATION WITH JURISDICTION OVER COWEN;


 

4

--------------------------------------------------------------------------------



IV.            YOUR FAILURE TO PERFORM THE MATERIAL DUTIES OF YOUR POSITION,
INCLUDING, BY WAY OF EXAMPLE AND NOT OF LIMITATION, THE FAILURE OR REFUSAL TO
FOLLOW INSTRUCTIONS REASONABLY GIVEN BY YOUR SUPERIORS IN THE COURSE OF
EMPLOYMENT.


 


E.             TERMINATION WITH OR WITHOUT GOOD REASON.  YOU MAY TERMINATE YOUR
EMPLOYMENT WITH OR WITHOUT “GOOD REASON”.  SUBJECT TO THE PROVISIONS OF
PARAGRAPH 4D HEREIN, UPON TERMINATION OF EMPLOYMENT WITHOUT GOOD REASON, YOU
SHALL BE ENTITLED TO RECEIVE ONLY THE BASE SALARY EARNED AND UNPAID AS OF THE
DATE OF TERMINATION, THAT PORTION OF THE CHRP INTEREST THAT HAS VESTED AT THAT
TIME, BUT YOU  SHALL NOT BE ENTITLED TO ANY BONUS COMPENSATION FOR FISCAL YEARS
ENDING AFTER SUCH TERMINATION DATE NOR THE POST-RETIREMENT BENEFITS.  FOR
PURPOSES OF THIS AGREEMENT, “GOOD REASON” SHALL MEAN:


 


I.              ANY REQUIREMENT THAT YOUR SERVICES DURING THE TERM BE RENDERED
PRIMARILY AT A LOCATION OR LOCATIONS OTHER THAN COWEN’S OFFICES IN NEW YORK, NEW
YORK;


 


II.             A MATERIAL DIMINUTION BY THE COMPANY OF YOUR ROLE AND
RESPONSIBILITY AS THE CHIEF EXECUTIVE OFFICER AND PRESIDENT OF THE COMPANY, AND
AS THE CHAIRMAN, CHIEF EXECUTIVE OFFICER AND PRESIDENT OF COWEN AND COMPANY,
LLC.


 

A resignation for ‘Good Reason’ under this Agreement requires that you give
written notice of your intent to resign pursuant to such event within 90 days
following such occurrence, provide the Company with at least 30 days to cure the
requirement or diminution, and resign no later than 90 days after the
requirement or diminution.

 


F.              FURTHER EFFECT OF TERMINATION ON BOARD AND OFFICER POSITIONS. 
IF YOUR EMPLOYMENT ENDS FOR ANY REASON, YOU AGREES THAT YOU WILL CEASE
IMMEDIATELY TO HOLD ANY AND ALL OFFICER OR DIRECTOR POSITIONS YOU THEN HAVE WITH
THE COMPANY OR ANY SUBSIDIARY, ABSENT A CONTRARY DIRECTION FROM THE BOARD (WHICH
MAY INCLUDE EITHER A REQUEST TO CONTINUE SUCH SERVICE OR A DIRECTION TO CEASE
SERVING UPON NOTICE WITHOUT REGARD TO WHETHER YOUR EMPLOYMENT HAS ENDED), EXCEPT
TO THE EXTENT THAT YOU REASONABLY AND IN GOOD FAITH DETERMINE THAT CEASING TO
SERVE AS A DIRECTOR WOULD BREACH YOUR FIDUCIARY DUTIES TO THE COMPANY.  YOU
HEREBY IRREVOCABLY APPOINT THE COMPANY TO BE YOUR ATTORNEY TO EXECUTE ANY
DOCUMENTS AND DO ANYTHING IN YOUR NAME TO EFFECT YOUR CEASING TO SERVE AS A
DIRECTOR AND OFFICER OF THE COMPANY AND ANY SUBSIDIARY, SHOULD YOU FAIL TO
RESIGN FOLLOWING A REQUEST FROM THE COMPANY TO DO SO.  A WRITTEN NOTIFICATION
SIGNED BY A DIRECTOR OR DULY AUTHORIZED OFFICER OF THE COMPANY THAT ANY
INSTRUMENT, DOCUMENT OR ACT FALLS WITHIN THE AUTHORITY CONFERRED BY THIS CLAUSE
WILL BE CONCLUSIVE EVIDENCE THAT IT DOES SO.


 


G.             OFFSET.  IN THE EVENT OF YOUR TERMINATION OF EMPLOYMENT, THE
COMPANY MAY OFFSET, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AMOUNTS DUE TO
THE COMPANY FROM YOU,


 

5

--------------------------------------------------------------------------------


 


OR ADVANCED OR LOANED TO YOU BY THE COMPANY, FROM ANY MONIES OWED TO YOU OR YOUR
ESTATE BY REASON OF YOUR TERMINATION.


 

5.             Change in Control.

 

(a)           Upon a Change in Control (as defined below) during the Term, any
outstanding equity award shall become fully vested and exercisable and any
restrictions thereon shall lapse. Any outstanding stock options shall remain
exercisable for the remainder of the respective terms of such stock options,
subject to any earlier termination under the applicable equity incentive plan in
light of the Change in Control and taking into account any other provisions of
the equity incentive plan or option agreements that cause them to expire or be
replaced in connection with similar events.

 

(b)           Upon your termination of Employment (other than for Cause or
resulting from your death or Disability) within twelve (12) months following a
Change in Control (as defined below) during the Term, you shall be entitled to
the compensation and benefits described in Paragraph 4a ; provided, however,
that in the event of a company-initiated termination other than for Cause or a
resignation/voluntary termination for Good Reason, in lieu of the Severance
Amount set forth in Paragraph 4a, you shall be entitled to receive an amount
(the “Change in Control Severance Amount”) equal to Five Million Dollars
($5,000,000), less applicable tax and payroll deductions.

 

(c)           For purposes of this Agreement, a “Change in Control” shall be
deemed to have occurred if the event set forth in any one of the following
paragraphs shall have occurred:

 

(i)                                     any Person is or becomes the beneficial
owner, directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such Person any securities acquired
directly from the Company or its Affiliates) representing more than forty
percent (40%) of the combined voting power of the Company’s then outstanding
voting securities, excluding any Person who becomes such a beneficial owner (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934 (the “Exchange
Act”)) in connection with a transaction described in clause (A) of paragraph
(iii) below; or

 

(ii)                                  the following individuals cease for any
reason to constitute a majority of the number of directors then serving:
individuals who, on the date of this Agreement, constitute the Board of
Directors of the Company (the “Board”) and any new director (other than a
director whose initial assumption of office is in

 

6

--------------------------------------------------------------------------------


 

connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date of this Agreement or whose appointment, election or nomination for
election was previously so approved or recommended by such directors, provided,
that no Change of Control for this purpose shall be deemed to occur by virtue
of  (i) the death, disability, retirement or voluntary resignation of any
directors or (ii) the resignation, removal or other departure of any director
under circumstances involving cause or under circumstances involving the
affirmative vote, approval or acceptance of such departure by a majority of the
remaining directors; or

 

(iii)                               there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation or other entity, other than (A) a merger or
consolidation which results in the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), more than fifty percent (50%) of
the combined voting power of the voting securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
more than forty percent (40%) of the combined voting power of the Company’s then
outstanding securities; or

 

(iv)                              the stockholders of the Company approve a plan
of liquidation or dissolution of the Company or there is consummated an
agreement for the sale or other disposition, directly, or indirectly, by the
Company of all or substantially all of the Company’s assets,other than such sale
or other disposition by the Company of all or substantially all of the Company’s
assets

 

7

--------------------------------------------------------------------------------


 

to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale and other than a sale.

 

 “Person” shall have the meaning set forth in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (1) the Company or any subsidiary corporation, (2) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any subsidiary corporation, (3) an underwriter temporarily
holding securities pursuant to an offering of such securities, (4) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
or (5) an individual, entity or group which, pursuant to Rule 13d-l promulgated
pursuant to the Exchange Act, is permitted to, and actually does, report its
beneficial ownership of securities of the Company on Schedule 13G (or any
successor Schedule); provided that, if any such individual, entity or group
subsequently becomes required to or does report its beneficial ownership on
Schedule 13D (or any successor Schedule), then, for purposes of this paragraph,
such individual, entity or group shall thereupon become a “Person” and shall be
deemed to have first acquired, on the first date on which such individual,
entity or group becomes required to or does so report, beneficial ownership of
all of the Company securities beneficially owned by it on such date.

 


6.             NOTICE OF RETIREMENT/RESIGNATION.  YOU SHALL NOT VOLUNTARILY
RETIRE, RESIGN (OTHER THAN FOR GOOD REASON) OR OTHERWISE TERMINATE YOUR
EMPLOYMENT RELATIONSHIP WITH THE COMPANY OR ANY OF ITS AFFILIATES WITHOUT FIRST
GIVING THE COMPANY AT LEAST ONE HUNDRED EIGHTY (180) DAYS’ PRIOR WRITTEN NOTICE
OF THE EFFECTIVE DATE OF YOUR RETIREMENT, RESIGNATION OR OTHER TERMINATION (THE
“NOTICE PERIOD”).  SUCH WRITTEN NOTICE SHALL BE SENT BY CERTIFIED MAIL TO COWEN
AND COMPANY, LLC, ATTN:  HUMAN RESOURCES DEPARTMENT, 1221 AVENUE OF THE
AMERICAS, NEW YORK, NY  10020.  THE COMPANY RETAINS THE RIGHT TO WAIVE THE
NOTICE REQUIREMENT IN WHOLE OR IN PART OR TO PLACE YOU ON PAID LEAVE FOR ALL OR
PART OF THE NOTICE PERIOD.  IN THE ALTERNATIVE, AT ANY TIME AFTER YOU GIVE
NOTICE, THE COMPANY MAY, BUT SHALL NOT BE OBLIGATED TO, PROVIDE YOU WITH WORK
AND (I) REQUIRE YOU TO COMPLY WITH SUCH CONDITIONS AS IT MAY SPECIFY IN RELATION
TO TRANSITIONING YOUR DUTIES AND RESPONSIBILITIES; (II) ASSIGN YOU OTHER DUTIES;
OR (III) WITHDRAW ANY POWERS VESTED IN, OR DUTIES ASSIGNED TO YOU.


 


7.             NON-SOLICITATION.  YOU AGREE THAT IF YOU VOLUNTARILY TERMINATE
YOUR EMPLOYMENT OR IF YOUR EMPLOYMENT IS TERMINATED FOR ANY REASON, YOU SHALL
NOT, WHILE EMPLOYED AND FOR A PERIOD OF ONE YEAR FOLLOWING THE EXPIRATION OF THE
NOTICE PERIOD, WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD OF DIRECTORS,
DIRECTLY OR INDIRECTLY:  (A) SOLICIT OR INDUCE, OR CAUSE OTHERS TO SOLICIT OR
INDUCE, ANY EMPLOYEES OF THE COMPANY TO LEAVE THE COMPANY OR


 

8

--------------------------------------------------------------------------------


 


IN ANY WAY MODIFY THEIR RELATIONSHIP WITH THE COMPANY; (B) HIRE OR CAUSE OTHERS
TO HIRE ANY EMPLOYEES OF THE COMPANY; (C) ENCOURAGE OR ASSIST IN THE HIRING
PROCESS OF ANY EMPLOYEES OF THE COMPANY OR IN THE MODIFICATION OF ANY SUCH
EMPLOYEE’S RELATIONSHIP WITH THE COMPANY, OR CAUSE OTHERS TO PARTICIPATE,
ENCOURAGE OR ASSIST IN THE HIRING PROCESS OF ANY EMPLOYEES OF THE COMPANY; OR
(D) DIRECTLY OR INDIRECTLY SOLICIT THE TRADE OR PATRONAGE OF ANY CLIENTS OR
CUSTOMERS OR ANY PROSPECTIVE CLIENTS OR CUSTOMERS OF THE COMPANY WITH RESPECT TO
ANY INVESTMENT BANKING PRODUCTS, SERVICES, TRADE SECRETS OR OTHER INVESTMENT
BANKING MATTERS IN WHICH THE COMPANY IS ACTIVE.  THIS PROVISION SHALL SURVIVE
THE EXPIRATION OF THE TERM.


 


8.             NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.  YOU SHALL NOT AT ANY
TIME, WHETHER DURING YOUR EMPLOYMENT OR FOLLOWING THE TERMINATION OF YOUR
EMPLOYMENT, FOR ANY REASON WHATSOEVER, DIRECTLY OR INDIRECTLY DISCLOSE OR
FURNISH TO ANY ENTITY, FIRM, CORPORATION OR PERSON, EXCEPT AS OTHERWISE REQUIRED
BY LAW OR IN THE DIRECT PERFORMANCE OF YOUR DUTIES, ANY CONFIDENTIAL OR
PROPRIETARY INFORMATION OF THE COMPANY WITH RESPECT TO ANY ASPECT OF ITS
OPERATIONS, BUSINESS OR CLIENTS. “CONFIDENTIAL OR PROPRIETARY INFORMATION” SHALL
MEAN INFORMATION GENERALLY UNKNOWN TO THE PUBLIC TO WHICH YOU GAIN ACCESS BY
REASON OF YOUR EMPLOYMENT BY THE COMPANY AND INCLUDES, BUT IS NOT LIMITED TO,
INFORMATION RELATING TO ALL PRESENT OR POTENTIAL CUSTOMERS, BUSINESS AND
MARKETING PLANS, SALES, TRADING AND FINANCIAL DATA AND STRATEGIES, OPERATIONAL
COSTS, AND EMPLOYMENT BENEFITS AND COMPENSATION.  THIS PROVISION SHALL SURVIVE
THE EXPIRATION OF THE TERM.


 


9.             COMPANY PROPERTY.  ALL RECORDS, FILES, MEMORANDA, REPORTS,
CUSTOMER INFORMATION, CLIENT LISTS, DOCUMENTS AND EQUIPMENT RELATING TO THE
BUSINESS OF THE COMPANY, WHICH YOU PREPARE, POSSESS OR COME INTO CONTACT WITH
WHILE YOU ARE AN EMPLOYEE OF THE COMPANY, SHALL REMAIN THE SOLE PROPERTY OF THE
COMPANY. YOU AGREE THAT UPON THE TERMINATION OF YOUR EMPLOYMENT, YOU SHALL
PROVIDE TO THE COMPANY ALL DOCUMENTS, PAPERS, FILES OR OTHER MATERIAL IN YOUR
POSSESSION AND UNDER YOUR CONTROL THAT ARE CONNECTED WITH OR DERIVED FROM YOUR
SERVICES TO THE COMPANY.  YOU AGREE THAT THE COMPANY OWNS ALL WORK PRODUCT,
PATENTS, COPYRIGHTS AND OTHER MATERIAL PRODUCED BY YOU DURING YOUR EMPLOYMENT
WITH THE COMPANY.  THIS PROVISION SHALL SURVIVE THE EXPIRATION OF THE TERM.


 


10.           INJUNCTIVE RELIEF.  IN THE EVENT OF A BREACH BY YOU OF YOUR
OBLIGATIONS UNDER THIS AGREEMENT, THE COMPANY, IN ADDITION TO BEING ENTITLED TO
EXERCISE ALL RIGHTS GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, WILL BE
ENTITLED TO SPECIFIC PERFORMANCE OF ITS RIGHTS UNDER THIS AGREEMENT.  YOU
ACKNOWLEDGE THAT THE COMPANY SHALL SUFFER IRREPARABLE HARM IN THE EVENT OF A
BREACH OR PROSPECTIVE BREACH OF PARAGRAPHS 6, 7, 8, AND/OR 9 HEREOF AND THAT
MONETARY DAMAGES WOULD NOT BE ADEQUATE RELIEF.  ACCORDINGLY, THE COMPANY SHALL
BE ENTITLED TO SEEK INJUNCTIVE RELIEF IN ANY FEDERAL OR STATE COURT OF COMPETENT
JURISDICTION LOCATED IN NEW YORK COUNTY, OR IN ANY STATE IN WHICH YOU RESIDE. 
YOU FURTHER AGREE THAT THE COMPANY AND ITS AFFILIATES SHALL BE ENTITLED TO
RECOVER ALL COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES) INCURRED IN
CONNECTION WITH THE ENFORCEMENT OF THE COMPANY’S RIGHTS HEREUNDER.  THIS
PROVISION SHALL SURVIVE THE EXPIRATION OF THE TERM.


 

9

--------------------------------------------------------------------------------


 


11.           ARBITRATION.  ANY AND ALL DISPUTES ARISING OUT OF OR RELATING TO
YOUR EMPLOYMENT OR THE TERMINATION OF YOUR EMPLOYMENT WITH COWEN, INCLUDING ANY
STATUTORY CLAIMS BASED ON ALLEGED DISCRIMINATION, WILL BE SUBMITTED TO AND
RESOLVED EXCLUSIVELY BY THE AMERICAN ARBITRATION ASSOCIATION (“AAA”) PURSUANT TO
THE AAA’S EMPLOYMENT ARBITRATION RULES AND MEDIATION PROCEDURES.  THE
ARBITRATION SHALL BE HELD IN THE CITY OF NEW YORK.  THE COMPANY AND YOU EACH
HEREBY IRREVOCABLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
OTHER LEGAL PROCEEDING ARISING UNDER OR RELATING TO ANY PROVISION OF THIS
AGREEMENT.   THE ARBITRATION AWARD SHALL BE BINDING UPON BOTH PARTIES, AND
JUDGMENT UPON THE AWARD MAY BE ENTERED IN A COURT OF COMPETENT JURISDICTION.


 


12.           SEVERABILITY.  SHOULD ANY PROVISION HEREIN BE RENDERED OR DECLARED
LEGALLY INVALID OR UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION OR BY THE
DECISION OF AN AUTHORIZED GOVERNMENTAL AGENCY, INVALIDATION OF SUCH PART SHALL
NOT INVALIDATE THE REMAINING PORTIONS THEREOF.


 


13.           OTHER AGREEMENTS.  YOU REPRESENT AND WARRANT THAT YOU ARE NOT A
PARTY TO ANY AGREEMENT OR BOUND BY ANY OBLIGATION, RESTRICTIVE COVENANT OR
NON-COMPETITION AGREEMENT THAT WOULD PROHIBIT YOU IN ANY WAY FROM ACCEPTING AND
AGREEING TO THIS OFFER OR FROM FULLY PERFORMING THE OBLIGATIONS OF YOUR
EMPLOYMENT WITH COWEN.


 


14.           COMPLETE AGREEMENT.  THE PROVISIONS HEREIN CONTAIN THE ENTIRE
AGREEMENT AND UNDERSTANDING OF THE PARTIES REGARDING COMPENSATION AND YOUR
EMPLOYMENT AND FULLY SUPERSEDE ANY AND ALL PRIOR AGREEMENTS, REPRESENTATIONS,
PROMISES OR UNDERSTANDINGS, WRITTEN OR ORAL, BETWEEN THEM PERTAINING TO THE
SUBJECT MATTER.  THE PROVISIONS OF THIS AGREEMENT MAY NOT BE CHANGED OR ALTERED
EXCEPT IN WRITING SIGNED BY YOU AND A DULY AUTHORIZED AGENT OF COWEN.


 


15.           CHOICE OF LAW.  THE INTERPRETATION AND APPLICATION OF THE TERMS
HEREIN, AND YOUR EMPLOYMENT RELATIONSHIP AT COWEN, SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.


 


16.           NO WAIVER.  ANY FAILURE BY EITHER PARTY TO EXERCISE ITS RIGHTS TO
TERMINATE THIS OFFER OR TO ENFORCE ANY OF ITS PROVISIONS SHALL NOT PREJUDICE
SUCH PARTY’S RIGHTS OF TERMINATION OR ENFORCEMENT FOR ANY SUBSEQUENT OR FURTHER
VIOLATIONS, BREACHES OR DEFAULTS BY THE OTHER PARTY.  A WAIVER OF ANY PROVISION
OF THIS AGREEMENT SHALL NOT BE VALID OR EFFECTIVE UNLESS MEMORIALIZED IN WRITING
AND SIGNED BY BOTH PARTIES TO THIS LETTER.


 


17.           ASSIGNMENT.  THE RIGHTS AND OBLIGATIONS OF COWEN UNDER THIS OFFER
WILL BE TRANSFERABLE, AND ALL OF ITS COVENANTS AND AGREEMENTS WILL BE BINDING
UPON AND BE ENFORCEABLE BY ITS SUCCESSORS AND ASSIGNS.  YOU MAY NOT ASSIGN YOUR
RIGHTS UNDER THIS LETTER AND THE TERMS AND CONDITIONS STATED HEREIN.


 

10

--------------------------------------------------------------------------------


 


18.           TAX COMPLIANCE.  THE COMPANY OR ANY OF ITS APPLICABLE AFFILIATES
SHALL WITHHOLD FROM ANY AMOUNTS PAYABLE UNDER THIS AGREEMENT SUCH FEDERAL, STATE
OR LOCAL TAXES AS SHALL BE REQUIRED TO BE WITHHELD UNDER ANY APPLICABLE LAW OR
REGULATION AND OTHER REQUIRED OR APPLICABLE DEDUCTIONS.  IF AND TO THE EXTENT
ANY PORTION OF ANY PAYMENT, COMPENSATION OR OTHER BENEFIT PROVIDED TO YOU IN
CONNECTION WITH YOUR SEPARATION FROM SERVICE (AS DEFINED IN SECTION 409A OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (“SECTION 409A”)) IS DETERMINED TO
CONSTITUTE “NONQUALIFIED DEFERRED COMPENSATION”  WITHIN THE MEANING OF
SECTION 409A AND YOU ARE A SPECIFIED EMPLOYEE AS DEFINED IN
SECTION 409A(A)(2)(B)(I), AS DETERMINED BY THE COMPANY OR ANY OF ITS APPLICABLE
AFFILIATES IN ACCORDANCE WITH ITS PROCEDURES, BY WHICH DETERMINATION YOU HEREBY
AGREE THAT YOU ARE BOUND, SUCH PORTION OF THE PAYMENT, COMPENSATION OR OTHER
BENEFIT SHALL NOT BE PAID BEFORE THE DAY THAT IS SIX MONTHS PLUS ONE DAY AFTER
THE DATE OF SEPARATION FROM SERVICE (AS DETERMINED UNDER SECTION 409A (THE “NEW
PAYMENT DATE”), EXCEPT AS SECTION 409A MAY THEN PERMIT.  THE AGGREGATE OF ANY
PAYMENTS THAT OTHERWISE WOULD HAVE BEEN PAID TO YOU DURING THE PERIOD BETWEEN
THE DATE OF SEPARATION FROM SERVICE AND THE NEW PAYMENT DATE SHALL BE PAID TO
YOU IN A LUMP SUM ON SUCH NEW PAYMENT DATE, AND ANY REMAINING PAYMENTS WILL BE
PAID ON THEIR ORIGINAL SCHEDULE.  FOR PURPOSES OF THIS AGREEMENT, EACH AMOUNT TO
BE PAID OR BENEFIT TO BE PROVIDED SHALL BE CONSTRUED AS A SEPARATE IDENTIFIED
PAYMENT FOR PURPOSES OF SECTION 409A, AND ANY PAYMENTS THAT ARE DUE WITHIN THE
“SHORT TERM DEFERRAL PERIOD” AS DEFINED IN SECTION 409A SHALL NOT BE TREATED AS
DEFERRED COMPENSATION UNLESS APPLICABLE LAW REQUIRES OTHERWISE.  NEITHER THE
COMPANY NOR ANY OF ITS APPLICABLE AFFILIATES NOR YOU SHALL HAVE THE RIGHT TO
ACCELERATE OR DEFER THE DELIVERY OF ANY SUCH PAYMENTS OR BENEFITS EXCEPT TO THE
EXTENT SPECIFICALLY PERMITTED OR REQUIRED BY SECTION 409A.  THIS AGREEMENT IS
INTENDED TO COMPLY WITH THE PROVISIONS OF SECTION 409A AND THE AGREEMENT SHALL,
TO THE EXTENT PRACTICABLE, BE CONSTRUED IN ACCORDANCE THEREWITH.  TERMS DEFINED
IN THE AGREEMENT SHALL HAVE THE MEANINGS GIVEN SUCH TERMS UNDER SECTION 409A IF
AND TO THE EXTENT REQUIRED TO COMPLY WITH SECTION 409A.  IN ANY EVENT, NEITHER
THE COMPANY NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATIONS OR WARRANT AND
SHALL HAVE NO LIABILITY TO YOU OR ANY OTHER PERSON IF ANY PROVISIONS OF OR
PAYMENTS UNDER THIS AGREEMENT ARE DETERMINED TO CONSTITUTE DEFERRED COMPENSATION
SUBJECT TO SECTION 409A BUT NOT TO SATISFY THE CONDITIONS OF THAT SECTION.


 

 

11

--------------------------------------------------------------------------------


 

Please indicate your acceptance of these terms by signing and returning one copy
of this letter.  The second copy is for your records.

 

 

 

Yours very truly,

 

 

 

 

 

COWEN GROUP, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John E. Toffolon, Jr.

 

 

 

John E. Toffolon, Jr.

 

 

Lead Director

 

 

Board of Directors

 

 

Cowen Group, Inc.

 

 

 

ACCEPTED AND AGREED TO

 

 

 

 

 

/s/ David M. Malcolm

 

 

 

David M. Malcolm

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 March 4, 2008

 

 

 

 

 

 

12

--------------------------------------------------------------------------------